Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 has been considered by the examiner.
Status of Claims
In the documents filed on 01/04/2022: 
Claim(s) 1, 3, 7, and 9 (and by extension its/their dependents) have been amended. 
Claim(s) 4 has/have been canceled. 
Claim(s) 10-12 is/are new. 
Claim(s) 1-3, and 5-12 is/are pending in this application.
Claim(s) 1-3, and 5-12 have been rejected below.
Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 10 depends on claim 1 and comes after claim(s) 8 which depends on claim 7. Claim 10 should come before claim(s) 8 because of its dependency on claim 1 (claim 10 should come immediately after claim 6).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.


Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. With respect to claim 1 applicant argued:

Lin does not teach or fairly suggest a controller configured to "in response to receiving the use end request and determining that the current location of the vehicle is not in the predetermined inappropriate area, stop the temporary use authorization set for the user," (emphasis added) as recited in amended independent claim 1. The Office asserts that paragraph [0020] and FIG. 1 of Lin teach stopping the temporary use authorization to the vehicle in response to determining that the location that is identified based on the current location information of the vehicle is not in the predetermined inappropriate area. (Office Action, page 15). However, paragraph [0020] of Lin merely describes that when the ride comes to an end and the parking position coordinates of the vehicle are located in a non-parking area or beyond the riding boundary, the system transmits a notification to the vehicle. Lin does not teach or suggest stopping the temporary use authorization set for the user, as recited in amended independent claim 1. In addition, Lin does not teach or suggest receiving a user end request to end using the vehicle from a terminal. Lin merely describes that the ride comes to an end without transmitting an end use request. The rider or the vehicle does not positively transmit an end use request to a server. 
For at least the reasons stated, amended independent claim 1 is patentable over Lin. Each claim that depends from independent claim 1 is patentable based on its dependence from patentable independent claim 1. Thus, the withdrawal of the rejections of claims 1-3 and 5-6 under 35 U.S.C. § 103 is warranted and respectfully requested.

As best understood by the examiner, applicant is arguing that their “stop[ping] the temporary use authorization” is distinct from and not anticipated by Lin’s teaching of a ride coming to an end. The examiner respectfully disagrees. Lin ¶[2] shown below more explicitly talks about what entails an entire trip:
[0002] Shared bicycles refer to a bicycle sharing service provided by enterprises in campuses, at metro stations and bus stations, and in residential areas, business districts, common service areas, and the like, in a new form of sharing economy. Enabling a bicycle-sharing app, a user can view a diagram of distribution of nearby rentable bicycles and make a reservation. After finding a bicycle, the user can unlock the bicycle by scanning a QR code with a mobile phone and ride the bicycle. When the riding comes to an end, the user parks the bicycle freely, locks the bicycle, and the using process is then finished… 

As would be understood by one of ordinary skill in the art, the acts of parking, locking and finished the use process is stopping the temporary use authorization set for the user and would be included in the steps described in Lin ¶[20] wherein Lin further elaborates on ending the ride of the shared vehicle. With respect to applicant’s argument that Lin does not teach or suggest receiving a user end request to end using the vehicle from a terminal, it is noted that applicant’s limitation is broad enough to encompass the mere act or retuning the bicycle and would be automatically anticipated by any ride sharing system. However, even if this interpretation was not relied upon, Lin makes several references to the user needing to send an indication that the ride is done. Just as an example, Lin ¶[19] is shown below:
[0019] Further, the method comprises: when a user' riding trip comes to an end, sending to the backend server, by the mobile terminal, an instruction request for finishing the trip, and a coordinate information of the real-time position; or, locking an intelligent electronic lock of the vehicle, so that the intelligent hardware sends, to the backend server, an instruction message for finishing the trip.

As such this feature is very explicitly taught by Lin.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 7-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0330614).
With respect to claim 1 Lin teaches an information processing device comprising a controller configured to: 
give temporary use authorization of a vehicle to a user (Lin Fig. 2 “Start a ride” ¶[2-3]), 
receive a use end request to end using the vehicle from a terminal that the user having the temporary use authorization operates (Lin Fig. 2 the first “The Ride comes to an end” ¶[38]), 
receive current location information of the vehicle from the vehicle (Lin Fig. 2 “The Client or intelligence hardware uploads a current position to the server” ¶[38]), 
determining, by the user terminal, whether a location of the vehicle is in a predetermined inappropriate area (Lin Fig. 2 “A server determines whether a vehicle is in a non-parking area” ¶[39]); 
in response to determining that the location that is identified based on the current location information of the vehicle is not in the predetermined inappropriate area , stop the temporary use authorization set for the user (Lin Fig. 2 “A server determines whether a vehicle is in the non-parking area,” and the second “The ride comes to an end” ¶[20]), and
in response to receiving the end use request and determining that the current location of the vehicle is in the predetermined inappropriate area provide the terminal with notification that the user is not allowed to end using the vehicle at the current location (Lin Fig. 2 “The server pushes a message to remind a user” ¶[39, 45, 47]).
With respect to the limitation of “in response to determining that the current location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location where the user is allowed to end using the vehicle,” Lin does teach searching for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location (Lin Fig. 4 ¶[21, 42-43, 45, 47] note: the images shown which indicate non-parking areas and parking areas are inherently information about the alternative return location). However, the exact language used by Lin regarding when it is displayed is:
[0021] Further, the method comprises: only when the vehicle is near to the riding boundary as set, the mobile terminal voluntarily display the geometric figure corresponding to riding boundary that is returned to the mobile terminal. However, in normal cases, only the geometric figure of the non-parking area is returned to the mobile terminal of the user for displaying.

Which says that the data is displayed in response to when the vehicle is “near the boundary [of the predetermined inappropriate area]” but does not explicitly state that it is displayed “in response to determining that the location of the vehicle is in the predetermined inappropriate area.” However, this feature would unquestionably be obvious in view of Lin. The purpose of Lin’s displaying is in an attempt to notify the user that they are at risk of accidently parking their vehicle in an inappropriate area and to try and assist the user in avoiding parking in the incorrect area. As such it would be notoriously obvious to also provide the user with the notification when the user was not just near the inappropriate area but also when they are within the inappropriate area since one of ordinary skill in the art would clearly recognize that a user within the inappropriate area is at a higher risk of inappropriate parking than one that is just near it. 
It is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious if the following can be demonstrated: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Lin teaches that it would be good to warn a user when they are near an inappropriate area. One of ordinary skill in the art would unquestionably recognize that warning a user when they were not only near but also in the inappropriate area would be a logically following step. (2) There is a clear expectation of success because Lin already recognizes sending these types of messages to the user in some situations and it would be trivial to send them to the user in other comparable situations specifically within the inappropriate area. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lin to include in response to determining that the location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location” because a person of ordinary skill in the art would have recognized the benefit of preventing a user from parking in an inappropriate area and there would have been a reasonable expectation of success in doing so.

With respect to claim 7 Lin as modified in claim 1 teaches a non-transitory storage medium storing an information processing program, the information processing program causing a computer to execute instructions for: 
receiving, from a server, authentication information for allowing a user having temporary use authorization to use a vehicle (Lin Fig. 2 “Start a ride” ¶[2-3, 47]); 
transmitting, to the server, a use end request to allow the user to end using the vehicle (Lin Fig. 2 the first “The Ride comes to an end” ¶[38]); 
determining, by the user terminal, whether a location of the vehicle is in a predetermined inappropriate area (Lin Fig. 2 “A server determines whether a vehicle is in a non-parking area” ¶[39]); 
in response to determining that the location that is identified based on the current location information of the vehicle is not in the predetermined inappropriate area , stop the temporary use authorization set for the user (Lin Fig. 2 “A server determines whether a vehicle is in the non-parking area,” and the second “The ride comes to an end” ¶[20]), and
in response to receiving the end use request and determining that the current location of the vehicle is in the predetermined inappropriate area provide the terminal with notification that the user is not allowed to end using the vehicle at the current location (Lin Fig. 2 “The server pushes a message to remind a user” ¶[39, 45, 47]).
notifying the user that the user is not allowed to end using the vehicle, in response to the notification that the user is not allowed to end using the vehicle (Lin Fig. 2 “The server pushes a message to remind a user” ¶[39]). 
With respect to the limitation of “in response to determining that the current location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location where the user is allowed to end using the vehicle,” Lin does teach searching for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location (Lin Fig. 4 ¶[21, 42-43, 45, 47] note: the images shown which indicate non-parking areas and parking areas are inherently information about the alternative return location). However, the exact language used by Lin regarding when it is displayed is:
 [0021] Further, the method comprises: only when the vehicle is near to the riding boundary as set, the mobile terminal voluntarily display the geometric figure corresponding to riding boundary that is returned to the mobile terminal. However, in normal cases, only the geometric figure of the non-parking area is returned to the mobile terminal of the user for displaying.
Which says that the data is displayed in response to when the vehicle is “near the boundary [of the predetermined inappropriate area]” but does not explicitly state that it is displayed “in response to determining that the location of the vehicle is in the predetermined inappropriate area.” However, this feature would unquestionably be obvious in view of Lin. The purpose of Lin’s displaying is in an attempt to notify the user that they are at risk of accidently parking their vehicle in an inappropriate area and to try and assist the user in avoiding parking in the incorrect area. As such it would be notoriously obvious to also provide the user with the notification when the user was not just near the inappropriate area but also when they are within the inappropriate area since one of ordinary skill in the art would clearly recognize that a user within the inappropriate area is at a higher risk of inappropriate parking than one that is just near it. 
It is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious if the following can be demonstrated: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Lin teaches that it would be good to warn a user when they are near an inappropriate area. One of ordinary skill in the art would unquestionably recognize that warning a user when they were not only near but also in the inappropriate area would be a logically following step. (2) There is a clear expectation of success because Lin already recognizes sending these types of messages to the user in some situations and it would be trivial to send them to the user in other comparable situations specifically within the inappropriate area. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lin to include in response to determining that the location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location” because a person of ordinary skill in the art would have recognized the benefit of preventing a user from parking in an inappropriate area and there would have been a reasonable expectation of success in doing so.

With respect to claim 9 Lin as modified in claim 1 teaches an information processing method comprising: 
receiving, by a user terminal, from a server, authentication information for allowing a user having temporary use authorization to use a vehicle (Lin Fig. 2 “Start a ride” ¶[2-3, 47]); 
transmitting, by the user terminal, to the server, a use end request to allow the user to end using the vehicle (Lin Fig. 2 the first “The Ride comes to an end” ¶[38]); 
determining, by the user terminal, whether a location of the vehicle is in a predetermined inappropriate area (Lin Fig. 2 “A server determines whether a vehicle is in a non-parking area” ¶[39]); 
in response to determining that the location that is identified based on the current location information of the vehicle is not in the predetermined inappropriate area , stop the temporary use authorization set for the user (Lin Fig. 2 “A server determines whether a vehicle is in the non-parking area,” and the second “The ride comes to an end” ¶[20]), and
in response to receiving the end use request and determining that the current location of the vehicle is in the predetermined inappropriate area provide the terminal with notification that the user is not allowed to end using the vehicle at the current location (Lin Fig. 2 “The server pushes a message to remind a user” ¶[39, 45, 47]).
notifying the user that the user is not allowed to end using the vehicle, in response to the notification that the user is not allowed to end using the vehicle (Lin Fig. 2 “The server pushes a message to remind a user” ¶[39]). 
With respect to the limitation of “in response to determining that the current location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location where the user is allowed to end using the vehicle,” Lin does teach searching for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location (Lin Fig. 4 ¶[21, 42-43, 45, 47] note: the images shown which indicate non-parking areas and parking areas are inherently information about the alternative return location). However, the exact language used by Lin regarding when it is displayed is:
 [0021] Further, the method comprises: only when the vehicle is near to the riding boundary as set, the mobile terminal voluntarily display the geometric figure corresponding to riding boundary that is returned to the mobile terminal. However, in normal cases, only the geometric figure of the non-parking area is returned to the mobile terminal of the user for displaying.

Which says that the data is displayed in response to when the vehicle is “near the boundary [of the predetermined inappropriate area]” but does not explicitly state that it is displayed “in response to determining that the location of the vehicle is in the predetermined inappropriate area.” However, this feature would unquestionably be obvious in view of Lin. The purpose of Lin’s displaying is in an attempt to notify the user that they are at risk of accidently parking their vehicle in an inappropriate area and to try and assist the user in avoiding parking in the incorrect area. As such it would be notoriously obvious to also provide the user with the notification when the user was not just near the inappropriate area but also when they are within the inappropriate area since one of ordinary skill in the art would clearly recognize that a user within the inappropriate area is at a higher risk of inappropriate parking than one that is just near it. 
It is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious if the following can be demonstrated: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Lin teaches that it would be good to warn a user when they are near an inappropriate area. One of ordinary skill in the art would unquestionably recognize that warning a user when they were not only near but also in the inappropriate area would be a logically following step. (2) There is a clear expectation of success because Lin already recognizes sending these types of messages to the user in some situations and it would be trivial to send them to the user in other comparable situations specifically within the inappropriate area. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lin to include in response to determining that the location of the vehicle is in the predetermined inappropriate area, search for an alternative return location near the predetermined inappropriate area and provide information about the alternative return location” because a person of ordinary skill in the art would have recognized the benefit of preventing a user from parking in an inappropriate area and there would have been a reasonable expectation of success in doing so.

With respect to claim 2 Lin as modified in claim 1 teaches an information processing device, wherein: 
the controller is configured to transmit authentication information to the terminal that the user having the temporary use authorization operates (Lin ¶[2, 47] note: the different embodiments of unlocking the vehicle are all forms of authentication of authorization); and 
the controller is configured to transmit the authentication information to the vehicle which the user is allowed to use (Lin ¶[2, 47]). 

With respect to claims 3 and 8 Lin as modified in claim 1 teaches an information processing device, wherein: the controller is configured to, in response to determining that the location that is identified based on the current location information of the vehicle is not in the predetermined inappropriate area (Lin Fig. 1 “A server determines whether a vehicle is in the non-parking area,” ¶[20]), stop the temporary use authorization set for the user, and provide notification about the stop of the temporary use authorization to the vehicle (Lin Fig. 1 the second “The ride comes to an end” ¶[20]). 

With respect to claims 10, 11 and 12 Lin as modified in claim 1 teaches an information processing device, wherein: the controller is configured to: transmit a one-time key for operating the vehicle to the user (Lin ¶[2, 47] “QR Code”); and 
invalidate the one-time key in response to receiving the use end request and determining that the current location of the vehicle is not in the predetermined inappropriate area (Lin ¶[2, 20, 47] note: it will be understood that disabling the QR code used to unlock the vehicle would be a necessary part of “The ride coming to an end”).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0330614) in view of Jefferies (US 2017/0316621).

With respect to claim 5 Lin does not clearly teach an information processing device, wherein: the controller is configured to acquire a stop location at which the vehicle stops, from the vehicle; and the controller is configured to update rating information of the user in accordance with the stop location. 
Jefferies teaches an information processing device, wherein: the controller is configured to acquire a stop location at which the vehicle stops (Jefferies ¶[15]), from the vehicle; and the controller is configured to update rating information of the user in accordance with the stop location (Jefferies ¶[15] wherein the rating is based on the locations the driver has been).
Thus as shown above Lin teaches a base invention of a system for monitoring when a vehicle is parked in an inappropriate area. Jefferies teaches a technique of to update rating information of the user in accordance with the stop location applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Jefferies to the base invention of Lin since it would have resulted in the predictable result of update rating information of the user in accordance with the stop location and would have improved the system by promoting good behavior from its users and thus reducing the chance of the user stopping in an inappropriate area. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lin to apply the technique of rating the user based on where they stop as taught by Jefferies because the technique of rating the user was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Lin to yield the improvement of promoting better and safer driving from the user and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 6 Lin as modified in claim 1 teaches an information processing device according to claim 5, wherein the controller is configured to change service that is offered to the user, in accordance with the rating information (Jefferies ¶[15]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665